     Case 2:20-cv-02111-GMN-DJA Document 6 Filed 08/19/21 Page 1 of 3



 1
                                UNITED STATES DISTRICT COURT
 2
                                       DISTRICT OF NEVADA
 3

 4    DARRELL CONNERS,                                      Case No. 2:20-cv-02111-GMN-DJA
 5                                         Plaintiff,                   ORDER
             v.
 6
      JERRY HOWELL, et al.,
 7
                                      Defendants.
 8

 9   I.     DISCUSSION

10          This action began with an application to proceed in forma pauperis and a pro se

11   civil rights complaint filed pursuant to 42 U.S.C. § 1983 by a state prisoner. (ECF No. 1,

12   1-1.) On June 30, 2021, the Court issued an order dismissing Plaintiff’s complaint with

13   leave to amend and directed Plaintiff to file an amended complaint within thirty days. (ECF

14   No. 5.) The thirty-day period has now expired, and Plaintiff has not filed an amended

15   complaint or otherwise responded to the Court’s order.

16          Plaintiff’s application to proceed in forma pauperis is granted. (ECF No. 1). Based

17   on the information regarding Plaintiff’s financial status, the Court finds that Plaintiff is not

18   able to pay an initial installment payment toward the full filing fee pursuant to 28 U.S.C. §

19   1915. Plaintiff will, however, be required to make monthly payments toward the full

20   $350.00 filing fee when he has funds available.

21          District courts have the inherent power to control their dockets and “[i]n the

22   exercise of that power, they may impose sanctions including, where appropriate . . .

23   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

24   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

25   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

26   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

27   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

28   1992) (affirming dismissal for failure to comply with an order requiring amendment of

                                                        1
     Case 2:20-cv-02111-GMN-DJA Document 6 Filed 08/19/21 Page 2 of 3



 1   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

 2   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

 3   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

 4   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,

 5   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with

 6   local rules).

 7          In determining whether to dismiss an action for lack of prosecution, failure to obey

 8   a court order, or failure to comply with local rules, the court must consider several factors:

 9   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

11   disposition of cases on their merits; and (5) the availability of less drastic alternatives.

12   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

13   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

14          Here, the Court finds that the first two factors, the public’s interest in expeditiously

15   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

16   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

17   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

18   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

19   West, 542 F.2d 522, 524 (9th Cir. 1976).          The fourth factor—public policy favoring

20   disposition of cases on their merits—is greatly outweighed by the factors in favor of

21   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

22   the court’s order will result in dismissal satisfies the “consideration of alternatives”

23   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

24   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within

25   thirty days expressly stated: “It is further ordered that, if Plaintiff chooses not to file an

26   amended complaint curing the stated deficiencies of the complaint, this action will be

27   dismissed with prejudice for failure to state a claim.” (ECF No. 5 at 8.) Thus, Plaintiff had

28   ///

                                                   2
     Case 2:20-cv-02111-GMN-DJA Document 6 Filed 08/19/21 Page 3 of 3



 1   adequate warning that dismissal would result from his noncompliance with the Court’s

 2   order to file an amended complaint within thirty days.

 3   II.    CONCLUSION

 4          It is therefore ordered that Plaintiff’s application to proceed in forma pauperis (ECF

 5   No. 1) is granted. Plaintiff shall not be required to pay an initial installment of the filing

 6   fee. In the event that this action is dismissed, the full filing fee must still be paid pursuant

 7   to 28 U.S.C. § 1915(b)(2).

 8          It is further ordered that the movant herein is permitted to maintain this action to

 9   conclusion without the necessity of prepayment of any additional fees or costs or the

10   giving of security therefor. This order granting leave to proceed in forma pauperis shall

11   not extend to the issuance and/or service of subpoenas at government expense.

12          It is further ordered that Pursuant to 28 U.S.C. § 1915, as amended by the Prison

13   Litigation Reform Act, the Nevada Department of Corrections will forward payments from

14   the account of Darrell Conners, #1100157 to the Clerk of the United States District Court,

15   District of Nevada, 20% of the preceding month's deposits (in months that the account

16   exceeds $10.00) until the full $350 filing fee has been paid for this action. The Clerk of

17   the Court will send a copy of this order to the Finance Division of the Clerk’s Office. The

18   Clerk will send a copy of this order to the attention of Chief of Inmate Services for the

19   Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

20          It is further ordered that this action is dismissed with prejudice based on Plaintiff’s

21   failure to file an amended complaint in compliance with this Court’s June 30, 2021, order.

22          It is further ordered that the Clerk of Court shall enter judgment accordingly.

23
                        19
24          DATED THIS ____ day of August 2021.

25

26                                                      Gloria M. Navarro, Judge
                                                        United States District Court
27

28

                                                    3
